ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_01_EN.txt. 878




           DISSENTING OPINION OF VICE-PRESIDENT
                      AL-KHASAWNEH



   Colombian preliminary objection not of exclusively preliminary nature —
Where decision on preliminary objection also determinative of important aspect
of the merits of the dispute — Where decision on alleged invalidity of 1928
Treaty requires analysis of complex issues of fact and law — Requirement that
judgments be reasoned — No presumption in favour of party raising preliminary
objection in Article 79, paragraph 9, of the Rules of Court — Limits on Court’s
discretion to define the subject-matter of the dispute — Jurisdiction under Pact
of Bogotá and optional clause declarations distinct and independent bases of the
Court’s jurisdiction.

   1. I am unable to concur with the majority view that the 1928 Treaty
between Colombia and Nicaragua is valid (Judgment, para. 81), nor with
the finding, directly flowing from that view, and predicated upon it, that
Colombia’s first preliminary objection to jurisdiction is upheld in so far
as it concerns sovereignty over the Islands of San Andrés, Providencia
and Santa Catalina (Judgment, subparagraph (1)(a) of operative
para. 142).
   2. I should, however, hasten to add, before a misunderstanding occurs,
that in saying this I do not imply that the Treaty and Protocol in ques-
tion are necessarily invalid, nor that the Islands referred to above conse-
quently necessarily appertain to Nicaragua. All I say is that I belong to
the party of the “don’t knows” who believe that crucial and intricate
questions, of the nature encountered in this case, can only be determined
definitively after thorough consideration at the merits phase, and not in a
summary, unconvincing and premature manner as was the case in the
present instance, especially since there was no compelling judicial reason
to have done so.

   3. I am of course not oblivious to the fact that in order to establish its
jurisdiction and to ascertain the limits thereof, the Court may need, on
occasion, to touch on the merits to better inform itself of facts that help
it achieve that purpose of ascertaining its jurisdiction and which can only
be gleaned by looking at the merits. That such recourse to the merits is
permissible is beyond doubt. It is necessitated by considerations of com-
mon sense and rests on a long chain of precedents. As was rightly
observed by Judge Shahabuddeen in a learned separate opinion,
      “[t]he idea that, in determining preliminary objections, the Court’s
      enquiry could ‘touch’ on the merits went back to the 1920s” (Oil
      Platforms (Islamic Republic of Iran v. United States of America),

50

879     TERRITORIAL AND MARITIME DISPUTE (DISS. OP. AL-KHASAWNEH)


       Preliminary Objection, Judgment, I.C.J. Reports 1996 (II), separate
       opinion of Judge Shahabuddeen, p. 830 ; see Certain German Inter-
       ests in Polish Upper Silesia, Jurisdiction, Judgment No. 6, 1925,
       P.C.I.J., Series A, No. 6, p. 15).
   4. At the same time, such permissibility should be balanced against the
well-established principle that the integrity of the merits must be pre-
served and not prejudged or predetermined at the preliminary objections
phase. To be sure, this principle and, indeed, the division of proceedings
into jurisdictional and merits phases are not ends in themselves but they
are indispensable tools for the fair and proper administration of justice
and can be tampered with only at peril to those ideals and to the judicial
function itself.

   5. With these considerations in mind, I feel that, in the present case,
the issue of whether the 1928 Treaty and the 1930 Protocol are valid and
in force could have been safely — and should have been — left to the
merits. As indicated above (para. 2), at no point in the Judgment is
a compelling case made as to why it was necessary to dispose of the valid-
ity of the Treaty and Protocol at the preliminary objections stage thereby
effectively deciding the question of sovereignty over the islands of San
Andrés, Providencia and Santa Catalina with virtually no discussion as is
required in an adversarial system of litigation. Thus for example the
question of the alleged coercion of Nicaragua (which if proven may, sub-
ject to resolving certain questions about the status in customary law of
the rules now codified in Articles 45 and 52 of the Vienna Convention on
the Law of Treaties at the material time, produce an ab initio invalid
treaty, incurable by the subsequent practice of the Parties 1) was not
adequately discussed in the oral proceedings (in complete contrast to the
written proceedings where Nicaragua devoted a substantial part of its
written comments to it) and then mostly to require that it be decided at
the merits phase (Nicaragua) or to oppose that argument (Colombia).
The substance of the issue, however, was not even properly discussed or
subsequently considered by the Court. This is reflected in the summary

  1 Cf. paragraph 79 of the Judgment. The fact that acquiescence cannot validate a treaty

obtained by coercion was clearly described in the Commentaries to the Draft Articles on
the Law of Treaties :
         “The effects and the implications of coercion in international relations are of such
      gravity that the Commission felt that a consent so obtained must be treated as abso-
      lutely void in order to ensure that the victim of the coercion should afterwards be in
      a position freely to determine its future relations with the State which coerced it. To
      admit the application of the present article [the draft Article that became Article 45
      of the Vienna Convention on the Law of Treaties on acquiescence] in cases of coer-
      cion might, in its view, weaken the protection given by articles 48 and 49 to the vic-
      tims of coercion.” (Draft Articles on the Law of Treaties with Commentaries, Year-
      book of the International Law Commission, 1966, Vol. II, pp. 239-40).



51

880    TERRITORIAL AND MARITIME DISPUTE (DISS. OP. AL-KHASAWNEH)


sentences dealing with the issue of coercion (Judgment, paras. 75-80)
which, arguably, do not even meet the requirement that judgments should
be reasoned. The only motivation proffered by the Judgment for deciding
the issue at the present stage (in effect prejudging the outcome of the
merits phase) is to be found in paragraphs 50 and 51 of the Judgment.
Paragraph 50 reads :


        “The Court believes that it is not in the interest of the good
      administration of justice for it to limit itself at the present juncture
      to stating merely that there is a disagreement between the Parties as
      to whether the 1928 Treaty and 1930 Protocol settled the matters
      which are the subject of the present controversy within the meaning
      of Article VI of the Pact of Bogotá, leaving every aspect thereof to
      be resolved on the merits.”
   6. With great respect to the majority view — or belief — for the para-
graph starts by stating that “the Court believes”, it can be said that any-
one persuaded by the logic of this paragraph will be persuaded by any
argument. No attempt is made to explain why it is inimical to the inter-
ests of the good administration of justice to leave to the merits stage the
central question of whether the 1928 Treaty and the 1930 Protocol were
valid and hence settled the dispute (referred to in the best traditions of
oratio obligua as “disagreement” or “controversy”). Nor is there any-
thing in the subject matter of the dispute that would suggest irreversibil-
ity or perishability and hence warrant haste. Nor has there been a delay
in justice for “the case became ready for hearing in respect of the pre-
liminary objections” only in 2004 (Judgment, para. 6) — a normal delay
by the standards of other cases before this Court. Nor can justification be
found in the general proposition that preliminary points should be dealt
with and eliminated before moving to the merits for that presupposes
that they have an exclusively preliminary nature.


   7. In short, no element in the paragraph, whether expressly stated or
implied therein, comes near an answer to Nicaragua’s contention that
“[it] is difficult to find a better example of an objection that ‘does not
possess, in the circumstances of the case, an exclusively preliminary char-
acter’” (Judgment, para. 46).
   8. Building on paragraph 50, the subsequent paragraph seeks to adduce
reasons for dealing with the issue of the validity of the Treaty and Pro-
tocol at this stage. It reads :

        “In principle, a party raising preliminary objections is entitled to
      have these objections answered at the preliminary stage of the pro-
      ceedings unless the Court does not have before it all facts necessary

52

881    TERRITORIAL AND MARITIME DISPUTE (DISS. OP. AL-KHASAWNEH)


      to decide the questions raised or if answering the preliminary objec-
      tion would determine the dispute, or some elements thereof, on the
      merits. The Court finds itself in neither of these situations in the
      present case. The determination by the Court of its jurisdiction may
      touch upon certain aspects of the merits of the case (Certain German
      Interests in Polish Upper Silesia, Jurisdiction, Judgment No. 6, 1925,
      P.C.I.J., Series A, No. 6, p. 15). Moreover, the Court has already
      found that the question of whether the 1928 Treaty and the 1930
      Protocol settled the matters in dispute does not constitute the sub-
      ject-matter of the dispute on the merits. It is rather a preliminary
      question to be decided in order to ascertain whether the Court has
      jurisdiction.” (Judgment, para. 51.)
   9. The paragraph rests on a number of misconceptions : it posits a
non-existent presumption in favour of the Party making the objections.
Article 79, paragraph 9, of the Rules of Court — recalled in paragraph 48
of the Judgment — states that the Court “shall either uphold the objec-
tion, reject it, or declare that the objection does not possess, in the cir-
cumstances of the case, an exclusively preliminary character”. It is plain
that the third possibility, i.e., declaring the objection not to be of an
exclusively preliminary nature, carries as much weight, and constitutes as
much an answer to the objection in question as the first two, although it
entails delaying the answer to the objection until the merits phase.

   10. In other words, the Party making the preliminary objections is, of
course, entitled to an answer within the meaning of Article 79, para-
graph 9, of the Rules of Court, but it is not entitled to a positive answer
in all circumstances.
   11. Paragraph 51 of the Judgment then provided two criteria for
deciding that the objection is not of an exclusively preliminary character,
or effectively joining the objection to the merits :
(a) that the Court is not in possession of all the facts necessary to give
    an answer ; or,
(b) that by giving an answer it will determine the dispute, or some ele-
    ments thereof, on the merits.
In the same paragraph the Court comes to the conclusion that it found
itself in neither situation and therefore goes on to pronounce on the
validity of the Treaty and the Protocol. With respect, nothing is more
debatable. I have already indicated that, in my opinion, the Court did not
appraise itself as it should have of the necessary facts (para. 5). I can only
add, by way of example, that no recourse was made to the negotiating
history of the Pact of Bogotá which would have shed light on the histori-
cal background necessary to come to a reasoned interpretation of what
was meant by the terms “settled” or “governed” ; nor was there any con-
sideration of the important and relevant question of inter-temporal law,
namely whether by 1928, the strong body of opinion which held “that

53

882    TERRITORIAL AND MARITIME DISPUTE (DISS. OP. AL-KHASAWNEH)


treaties brought about by the threat or use of force should no longer be
recognized as legally valid” 2, had attained the status of customary law.
Such consideration would have been indispensable because Nicaragua
did not contest the factual existence of the Treaty and Protocol nor their
relevance to the Pact of Bogotá ; it impinged the very validity of the
Treaty and Protocol themselves.

   In other words, it questions the first premise on which Colombia based
its contention that the Treaty and Protocol settled or governed the
present dispute within the meaning of Article VI of the Pact of Bogotá.

   12. With regard to the second criterion, i.e. that the answer should not
determine the dispute on the merits, the Judgment sought to avert this
eventuality by resort to the simple device of first defining the subject-mat-
ter of the dispute narrowly so as to exclude the status of the Treaty and
Protocol from its ambit.
   13. In doing this, the Judgment relied on precedents supporting the
contention that the Court retains freedom to define the subject-matter of
the dispute on the basis of the submissions of the Parties (see Fisheries
Jurisdiction (Spain v. Canada), Jurisdiction of the Court, Judgment,
I.C.J. Reports 1998, pp. 447-449, paras. 29-32 ; Nuclear Tests (Australia
v. France), Judgment, I.C.J. Reports 1974, p. 262, para. 29 ; Nuclear
Tests (New Zealand v. France), Judgment, I.C.J. Reports 1974, p. 466,
para. 30). Such freedom however cannot be unlimited if only because of
considerations of legitimacy and of common sense. In this respect and in
the context of this case, it would have been prudent for the Court to heed
the sentiment expressed by Judge Vereshchetin in his dissenting opinion
in the Fisheries Jurisdiction case, where he stated :

      “The point of departure for the Court’s resolution of this dispute
      within the dispute should be Article 40, paragraph 1, of the Statute,
      which provides that it is for the applicant State to indicate the sub-
      ject of the dispute. Hence, while it is true that ‘[t]he Court’s jurispru-
      dence shows that the Court will not confine itself to the formulation
      by the Applicant when determining the subject of the dispute’
      (para. 30 of the Judgment), it must be equally true that, in charac-
      terizing the main dispute between the Parties, the Court cannot with-
      out well-founded reasons redefine the subject of the dispute in dis-
      regard of the terms of the Application and of other submissions by
      the Applicant. Yet this appears to be what the Court has done in its
      Judgment . . .” (Fisheries Jurisdiction (Spain v. Canada), Jurisdic-
      tion of the Court, Judgment, I.C.J. Reports 1998, dissenting opinion
      of Judge Vereshchetin, p. 571, para. 4.)

   2 Draft Articles on the Law of Treaties with Commentaries, Yearbook of the Interna-

tional Law Commission, 1966, Vol. II, p. 246.

54

883    TERRITORIAL AND MARITIME DISPUTE (DISS. OP. AL-KHASAWNEH)


Indeed, in the present case I cannot find any well-founded reasons for the
defining of the subject-matter of the dispute in complete disregard of the
submissions of Nicaragua.
   14. Additionally, the Judgment’s approach to this problem is not free
of contradictions. Thus, in paragraph 42 the Judgment acknowledges,
inter alia, that sovereignty over territory (namely the islands and other
maritime features claimed by the Parties) and the course of the maritime
boundary between the Parties are “questions which are in dispute between
the Parties on the merits”. However, the Court had, in paragraph 40,
stated that

      “Nicaragua submitted that issues relating to the validity and alleged
      termination of the 1928 Treaty as well as the question whether the
      Treaty and its 1930 Protocol covered or resolved all the contentious
      matters between the Parties, including the geographical scope of the
      San Andrés Archipelago, sovereignty over Roncador, Quitasueño
      and Serrana and maritime delimitation, all formed part of the dis-
      pute before the Court . . .

        In the Court’s view, all those issues relate to the single question
      whether the 1928 Treaty and 1930 Protocol settled the matters in
      dispute between the Parties concerning sovereignty over the islands
      and maritime features and the course of the maritime boundary. The
      Court considers, however, that this does not form the subject-matter
      of the dispute between the Parties and that, in the circumstances of
      the present case, the question is a preliminary one . . .”

   15. This reasoning gives rise to a fundamental question : can an issue
(the validity of the 1928 Treaty) central to the resolution of a question
acknowledged to be in dispute between the Parties on the merits (sov-
ereignty over the named islands of the San Andrés Archipelago) not be
part of the subject-matter of the dispute ? The answer must obviously be
not.
   16. With respect to this question, the all too apparent logical absurdity
bears testimony to the artificiality of the distinction. In particular, it
shows that the question of the validity of the Treaty and Protocol is not
a secondary line of argument but a crucial and indispensable logical step
in resolving the dispute on the merits regarding the sovereignty over the
islands of San Andrés, Providencia and Santa Catalina. The question is
part and parcel of the dispute and is preliminary only in the sense that it
has an antecedent nature in the logical process of resolving the dispute
but is not a pre-dispute point that can be disposed of separately. In other
words, the preliminary objection in this case is so interwoven with the
merits that to decide the question of the validity of the 1928 Treaty and
the 1930 Protocol either way is to decide the dispute on the merits in
favour of one Party or the other as it relates to the aforementioned
islands and to affect the outcome of any maritime delimitation. Indeed

55

884    TERRITORIAL AND MARITIME DISPUTE (DISS. OP. AL-KHASAWNEH)


this case is an example par excellence of a circumstance in which the
Court should find
      “that the objection is so related to the merits, or to questions of fact
      or law touching the merits, that it cannot be considered separately
      without going into the merits (which the Court cannot do while pro-
      ceedings on the merits stand suspended under Article 62), or without
      prejudging the merits before these have been fully argued” (Barce-
      lona Traction, Light and Power Company, Limited (Belgium v.
      Spain), Preliminary Objections, Judgment, I.C.J. Reports 1964,
      p. 43).
   17. I have no desire to attempt, in this relatively brief opinion, to offer
theoretical formulae which govern which preliminary objections should
be declared not to possess an exclusively preliminary nature, and in any
event, I doubt whether such an attempt would succeed, given that every
case turns on its own facts and circumstances, but I can state with rea-
sonable confidence that where the claim underlying the objection is not
frivolous, and where it is moreover arguable and plausible, the Court
should not snuff attempts to argue the merits fully 3. As was stated by
Judge Read in his dissenting opinion in the Anglo-Iranian Oil Co. case :


         “It is impossible to overlook the grave injustice which would be
      done to an applicant State, by a judgment upholding an objection to
      the jurisdiction and refusing to permit adjudication on the merits,
      and which, at the same time, decided an important issue of fact or
      law, forming part of the merits, against the applicant State. The
      effect of refusal to permit adjudication of the dispute would be to
      remit the applicant and respondent States to other measures, legal or
      political, for the settlement of the dispute. Neither the applicant nor
      the respondent should be prejudiced, in seeking an alternative solu-
      tion of the dispute, by the decision of any issue of fact or law that
      pertains to the merits.” (Anglo-Iranian Oil Co., Preliminary Objec-
      tion, Judgment, I.C.J. Reports 1952, dissenting opinion of Judge
      Read, p. 149.)

   18. Lastly, it is obvious to me that the jurisdiction of the Court under
Article 36, paragraph 2 of its Statute is both independent of and wider
than the jurisdictional system erected by the Pact of Bogotá. Neverthe-
less, to establish its jurisdiction in this concrete case, the Court would
have been forced, had it started with the optional clause jurisdiction, to

  3 For an earlier well-reasoned case in this respect see Oil Platforms (Islamic Republic of

Iran v. United States of America), Preliminary Objection, Judgment, I.C.J. Reports
1996 (II), separate opinion of Judge Shahabuddeen, pp. 824-825.


56

885   TERRITORIAL AND MARITIME DISPUTE (DISS. OP. AL-KHASAWNEH)


deal with the question of whether there existed a “legal dispute” between
the Parties. As the Court notes in paragraph 138 of its Judgment, the
question of whether the 1928 Treaty settled the dispute brought before
the Court is, thus, equally relevant to determining the Court’s jurisdic-
tion under the optional clause as it is to determining the Court’s jurisdic-
tion under the Pact of Bogotá. For the reasons set out in my opinion
above, however, it is also my view that the decision in paragraph 138 of
the Judgment that there is no “extant legal dispute between the Parties” is
a decision so interwoven with the merits that it should have been left to
be determined at the merits stage.

   19. In this context, it is worth emphasizing that in no case decided by
the Permanent Court of International Justice or this Court has the plea
that there is no legal dispute within the meaning of Article 36, para-
graph 2, of the Statute been accepted in limine litis. Rather such ques-
tions have always been deferred to the merits 4. Further, it should be
noted that the citation from the South West Africa case in paragraph 138
of the Judgment on which the Court relies in part to hold that there is no
extant dispute between the Parties is incomplete. The quote omits the
very important statement that a dispute exists if it can be “shown that the
claim of one party is positively opposed by the other” (South West Africa
Ethiopia v. South Africa ; Liberia v. South Africa) Preliminary Objec-
tions, Judgment, I.C.J. Reports 1962, p. 328). The test of whether there
exists a dispute is thus one of opposability and not of unfettered freedom
for the Court. In this case it seems undeniable that Nicaragua’s claim
that the 1928 Treaty is invalid is positively opposed by Columbia.



                                (Signed) Awn Shawkat AL-KHASAWNEH.




  4 See Shabtai Rosenne, The Law and Practice of the International Court 1920-2005,

2006, Vol. II, para. II.195.

57

